SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
966
CA 11-02302
PRESENT: SCUDDER, P.J., CENTRA, SCONIERS, AND MARTOCHE, JJ.


TILTCRETE, LLC, PLAINTIFF-APPELLANT,

                     V                                           ORDER

WIDEWATERS CONSTRUCTION, INC.,
DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


LONGSTREET & BERRY, LLP, SYRACUSE (MICHAEL J. LONGSTREET OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

HISCOCK & BARCLAY, LLP, SYRACUSE (ALAN R. PETERMAN OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (John
C. Cherundolo, A.J.), entered August 25, 2011 in a breach of contract
action. The order awarded attorney’s fees to defendant.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Laborers Intl. Union of N. Am., Local
210, AFL-CIO v Shevlin-Manning, Inc., 147 AD2d 977).




Entered:   September 28, 2012                   Frances E. Cafarell
                                                Clerk of the Court